Citation Nr: 0916112	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous condition involving a facial tic, and if so, whether 
the reopened claim should be granted.

2.  Entitlement to a compensable evaluation for otitis media.

3.  Entitlement to a compensable evaluation for residuals of 
a right lower eyelid chalazion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1950 to September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge via videoconference from the 
RO in November 2007.  In a December 2007 decision following 
that hearing, the Board reopened a claim for entitlement to 
service connection for residuals of excision of a cyst on the 
chest, and remanded all claims to the RO via the Appeals 
Management Center (AMC) for additional development.

In a February 2009 decision, the AMC granted service 
connection for residuals of excision of a cyst on the chest; 
this is a full grant of the benefit sought, and hence no 
issue remains on appeal with regard to that claim.  
Respecting the remaining claims, as listed above, all 
directed development has been completed and the claims are 
returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of de novo review of the claim for entitlement to 
service connection for a nervous condition involving a facial 
tic is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

As was noted in the December 2007 Board decision, the veteran 
appears to be raising additional issues that have not been 
addressed by the agency of original jurisdiction (AOJ).  In a 
statement on his August 2006 VA Form 9, the veteran reported 
ringing in the ears.  During his November 2007 hearing, the 
veteran reported that he was recently diagnosed with 
asbestosis, and that he believed this condition was due to 
the use of protective gloves in service.  While it is not 
clear that the veteran intends to pursue claims for service 
connection for either matter, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By way of a January 1954 decision, the Board denied 
service connection for a nervous tic; the denial was based on 
findings that there was no evidence of the claimed disability 
in service or immediately afterward.

2.  Evidence submitted since January 1954 has not been 
previously considered by agency decision makers, is not 
cumulative or redundant of evidence already of record, 
relates to an unestablished fact, and raises the reasonable 
possibility of substantiating the claim.

3.  There are no current residuals of otitis media.

4.  There are no residuals of a post-operative chalazion of 
the right lower eyelid.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a nervous condition 
involving a facial tic.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

2.  The criteria for a compensable evaluation of otitis media 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.3, 4.87, Diagnostic Code 6200 (2008).

3.  The criteria for a compensable evaluation of residuals of 
a right lower eyelid chalazion are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.79, 
Diagnostic Code 6015 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the matter of the reopening of a previously 
denied claim of service connection for a nervous disorder 
involving a tic, no further discussion of the VCAA is 
required, as the decision below represents a full grant of 
the benefit sought on appeal; the merits of the underlying 
claim are addressed in the remand portion of the decision.

In the case of the two remaining issues, the Board finds that 
no legally sufficient notice was provided to the Veteran 
either before or after the initial adjudication of his 
claims.  There is, however, no prejudice to the Veteran in 
proceeding with adjudication of those issues at this time.  
The record reflects that he has been made aware of, and 
understands, the elements of his claim for increased 
evaluation, the evidence and information needed to 
substantiate his claims, and the respective responsibilities 
of VA and the veteran in providing such.  He has also been 
made aware of VA policies and practices with respect to the 
assignment of effective dates and disability evaluations.  He 
has submitted copies of VA treatment record and examination 
reports, as well as statements from private doctors directly 
addressing the issues on appeal.  He has provided releases to 
allow VA to obtain complete private records on his behalf.  
The Veteran has been provided all the information necessary 
to allow a reasonable person to substantiate these claims, 
and has clearly demonstrated his grasp of such.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has associated with the claims file all available VA 
treatment records from 1952 to the present, as identified by 
the Veteran.  The Veteran has submitted, or VA has obtained 
on his behalf, private treatment records from Dr. TGS and Dr. 
JFC.  Service treatment records are associated with the file.  
The Veteran has been afforded several VA examinations in 
connection with his claim, and was provided the opportunity 
to present testimony at his November 2007 hearing.  Neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
at issue here was filed in June 2005.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In January 1954, the Board denied service connection for a 
nervous tic, finding that neither service medical records nor 
recent treatment record showed any treatment for or diagnosis 
of the claimed disability.  The evidence at that time 
consisted of service treatment records, a September 1952 VA 
treatment report, and the transcript of an August 1953 RO 
hearing.

Since January 1954, the VA has received extensive VA and 
private treatment records, VA examination reports, private 
medical opinions, November 2007 testimony, and a January 2008 
"buddy statement" from a man who served with the Veteran.

The VA and private treatment reports, while new, are not 
material in that they do not address the presence or possible 
etiology of any nervous condition or tic.  VA examiners did 
not address the claim during scheduled compensation and 
pension examinations.  They also are not therefore material.

The Veteran's November 2007 testimony is material, in that it 
directly address the unestablished facts of current 
disability and etiology.  His statements are not considered 
new, however, as he merely reiterates previously alleged 
facts which have been fully considered by agency decision 
makers.

The January 2008 statement from a fellow service member is 
both new and material, and reopening of the claim is 
required.  Mr. FS stated that he recalled the Veteran seeing 
a psychiatrist in service.  As this goes to the unestablished 
fact of nexus, it is material.  Mr. FS has not previously 
provided evidence, and as an independent source, his 
testimony is not cumulative or redundant of the Veteran's 
testimony.  It is therefore material.

Finally, the Board finds that the statement of Mr. FS raises 
the reasonable possibility of substantiating the claim by 
supporting the contention of an in-service disease or injury.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section below, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.



Claims for Increased Ratings

Evidence

Private treatment records from M Hospital from August 1998 
reveal treatment for an episode of syncope and dizziness.  
This was attributed to narrowing of the carotid arteries, and 
not to any ear dysfunction.

VA treatment records from January 1999 to November 2008 
reveal no ongoing treatment for chronic eye or ear 
complaints, nor do they show treatment for acute conditions 
or complaints.  Eye and ear examinations (performed while 
seeking treatment for other conditions, such as hypertension 
or gout) are repeatedly noted to be unremarkable.

A VA eye examination was conducted in December 2005.  The 
claims file was reviewed following the examination.  The 
Veteran reported that in service he had developed chalazion 
of both lower eyelids.  He reported no further growths or 
related treatment following service.  He underwent cataract 
surgery in both eyes four or five years ago.  He denied any 
diplopia, but did report floaters.  He complained of tearing 
in the right eye, with laughing or reading.  Corrected visual 
acuity was 20/20 bilaterally.  Visual fields were intact, and 
extraocular movement was full.  There was no evidence of 
eyelid scarring.  A pterygium of the right eye was 
identified; at the apex of such was a corneal scar.  The 
examiner stated that it was unclear if the corneal scar was 
related to the removal of the chalazion in service.  

A VA ear examination was also conducted in December 2007.  
The Veteran reported having otitis media in service, though 
he could not recall which ear was affected.  He complained of 
large amounts of cerumen in the ears, but he denied a history 
of tympanic membrane perforations, hearing loss, tinnitus, 
vertigo, or impaired balance or gait disturbance.  VA 
treatment records showed no ear treatment.  Physical 
examination showed areas of dry crusty cerumen, but no 
inflammation, edema, scaling, or discharge.  Tympanic 
membranes were intact, and there was no mastoid tenderness.  
The examiner stated that there was no clinical sign or 
symptom of active ear disease or residuals of otitis media.

Private treatment records from Dr. TGS, an ophthalmologist, 
reveal treatment for a variety of complaints.  From 1997 to 
2006, the veteran was treated for cataracts and was monitored 
for retinal detachment.  A small abrasion of the cornea was 
noted in April 1997, but later notes indicate the eye had 
healed.  He complained of floaters, and was given lens 
implants in 1998.  He developed conjunctivitis in 2002.  
Repeated examinations showed no corneal damage until 
September 2006, when a "slight pterygium type changes on the 
right with a peripheral corneal scar" was observed.  In a 
January 2008 statement, Dr. TGS stated that the pterygium was 
unrelated to chalazion surgery.  Further, he noted "no 
visible scar or residual problem" from the chalazion.

Dr. JFC supplied private treatment records from February 1998 
to May 2008.  These revealed treatment for a variety of acute 
and chronic conditions, but none related to the eyes or ears.  
In a statement received in September 2008, Dr. JFC recounted 
the Veteran's medical treatment; he did not mention any 
treatment for eye or ear complaints.

The Veteran testified at a November 2007 personal hearing.  
He maintained that otitis media manifested as intermittent 
feelings of blocked ears.  He also stated that his eyes were 
itchy and watery as a residual of the right eyelid chalazion 
removal.

A VA eye examination was performed in December 2008.  The 
examiner reviewed the claims file, and noted that the veteran 
was treated in service for chalazion, with no apparent 
sequelae after service.  A corneal abrasion was first noted 
in late April 1997, in about the same position as current 
scarring.  The Veteran complained of blurriness and tearing 
of the right eye.  Corrected visual acuity was 20/25 on the 
right and 20/20 on the left.  Visual fields were full.  Faint 
corneal scars were shown on the right.  Moderate 
blepharochalasis of the lower lids was shown.  The examiner 
opined that current complaints and findings are not likely 
related to military service.  Eye exams during and after 
service showed no scars in the remote past, and the first 
notations of such appeared soon after 1997 surgery.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Otitis Media

The Veteran's service connected ear disease is currently 
evaluated under Diagnostic Code 6200, which provides a 10 
percent disability rating for chronic suppurative otitis 
media, mastoiditis, or choleastoma (or any combination) 
during suppuration, or with aural polyps.  A Note to 
Diagnostic Code 6200 provides that hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, are to be rated separately.  
Alternatively, Diagnostic Code 6201 provides that chronic 
nonsuppurative otitis media with effusion (serous otitis 
media) is to be rated for hearing impairment. 38 C.F.R. 
§ 4.87.

Under either potentially applicable Code, no compensable 
evaluation is warranted.  Medical evidence of record does not 
specify the form of otitis media involved here, but 
regardless of the type, there are no identified residuals of 
the infection.  The Veteran receives no ongoing treatment for 
a chronic ear condition, nor has he even required 
intermittent treatment for recurrent, acute complaints.  No 
doctor has identified any current disease or disability of 
the ear.  Although the Veteran reports feeling his ears are 
"blocked up" for short periods of time, there is no medical 
evidence establishing any current disability.  There are no 
complaints or findings of hearing loss, polyps, or drainage 
of any type required for assignment of a compensable 
evaluation.  While the Veteran did complain of ringing in his 
ears in August 2006 correspondence, he has not repeated his 
allegation of tinnitus to any medical care provider or 
examiner, nor did he report such at his November 2007 
hearing.  No increased evaluation is warranted.

Residuals of Chalazion

The residuals of a right lower eyelid chalazion are evaluated 
under Diagnostic Code 6015, which directs that for benign 
neoplasms of the eyeball and adnexa, visual and nonvisual 
impairments should be evaluated separately and combined.  
38 C.F.R. § 4.79.  Nonvisual impairments would include scars, 
rated under Code 7800.  38 C.F.R. § 4.118.

No compensable evaluation is warranted for residuals of a 
right lower eyelid chalazion.  Both private and VA doctors 
have opined that there is no current visual impairment 
attributable to the chalazion.  Visual fields are full, and 
corrected visual acuity is normal or nearly normal.  Corneal 
scars are shown by both private doctors and VA doctors to be 
related to treatment for nonservice connected conditions in 
1997, 25 years after service.  While the Veteran reported 
complains including of blurring and tearing on VA examination 
in December 2008, the examiner specifically found that 
"[t]he veteran's current complaint and findings are not 
likely to be a result of his events related to his time in 
the military."  The examiner found the Veteran's symptoms to 
be more likely related to a post-operative abrasion following 
1997 surgery, or are suggestive of superficial corneal 
injury.  Moreover, private and VA doctors have stated that 
there is no scar related to the chalazion removal.  See 
Statement from TGS, signed January 31, 2008.

There is no competent medical evidence of any residual of a 
right lower eyelid chalazion; the competent evidence of 
record in fact overwhelmingly shows no residuals.  The 
Veteran, as a layperson, is not competent to offer an opinion 
on an issue requiring specialized medical knowledge or 
training, and hence his opinion that current problems with 
tearing are related to the chalazion may not be afforded any 
weight.  The claim for increased evaluation must be denied.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a nervous condition involving a facial 
tic is reopened.  To this extent only, the benefit sought on 
appeal is granted.

Entitlement to a compensable evaluation for otitis media is 
denied.

Entitlement to a compensable evaluation for residuals of a 
right lower eyelid chalazion is denied.




REMAND

As is noted above, the claim of entitlement to service 
connection for a nervous condition involving a facial tic is 
reopened, and consideration of the merits of the underlying 
claim on a de novo basis is required.

A review of service treatment records reveals that in 
February 1952, the Veteran was seen for complaints of a tic.  
He was referred to a neurologist for evaluation.  A 
psychogenic tic was diagnosed; although it reportedly existed 
prior to service, no enlistment examination is of record.  
Further, military doctors indicated that the condition had 
worsened in service.

The Veteran has repeatedly stated that his tic persists to 
this day.  As this is an observable manifestation of 
disability, the Veteran is competent to testify as to its 
existence.  No specialized medical knowledge or training is 
required, and hence his statements are competent evidence of 
current disability.  38 C.F.R. § 3.159(a)(2); see Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In light of the evidence of record of onset or aggravation in 
service, as well as current disability, remand is required 
for a VA examination and medical opinion.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Schedule the Veteran for VA 
neurological and psychiatric examinations.  
The claims file must be reviewed in 
conjunction with the examinations.  Ask 
the examiners to state whether there is 
any currently diagnosed condition 
manifesting in whole or part as a facial 
tic.  The examiners should opine as to 
whether any currently diagnosed disability 
is at least as likely as not related to 
the condition treated in February 1952 in 
service, or was permanently and 
chronically aggravated by military 
service.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


